DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 12 and September 2, 20220 were filed after the mailing date of the Non-Final Office Action on February 3, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statements (IDSs) submitted on November 11, 2019 and January 28, 2020 were filed after the mailing date of the Application on September 25, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement have been previously considered by the examiner.

Drawings
The drawings were received on September 25, 2019.  These drawings are in compliance with 37 CFR 1.84, and have been accepted.

Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.
According to MPEP Section 2111.01. IV (Plain Meaning): “To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). See also Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1885, 1890-91 (Fed. Cir. 2014)”.

Response to Arguments
Applicant’s arguments, see Remarks pages 8-9, filed June 1, 2022, with respect to the rejection of claims 1-2, 4, 9, 13, 15 and 19 under 35 U.S.C. 102(a)(1) as being anticipated by Hargrave, Jr. et al. (U.S. Patent No. 8,768,583B2), hereinafter "Hargrave"; rejection of claims 3, 5, 7, 10-11, 14, 16-17 and 20 under 35 U.S.C. 103 as being unpatentable over Hargrave in view of Bilandi et al (U.S. Patent Publication 2012/0327261A1), hereinafter "Bilandi"; rejection of claims  6, 12, and 18 under 35 U.S.C. 103 as being unpatentable over Hargrave in view of Bilandi and further in view of Lamkin et al. (U.S. Patent Publication 2014/0062756A1), hereinafter "Lamkin", have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Saiki et al. (Japanese patent Document JP3213336U) hereinafter “Saiki” and Eiden et al. (U.S. Patent 8,193,665B2) hereinafter “Eiden”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4, 9, 13, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hargrave in view of Saiki.
In regards of claim 1, Hargrave teaches an industrial machine (Hargrave column 2 line 33: “FIG. 1 illustrates an industrial machine”) comprising:
a housing (column 3 lines 41-44: “The base 110 (housing) is able to swing or swivel about a swing axis 125, for instance, to move from a digging location to a dumping location and back to a digging location”);
a plurality of sensors connected to the industrial machine, each of the plurality of sensors configured to generate an output signal related to a detected object in proximity to the housing of the industrial machine (column 6 lines 25-26:  “a number of object detection sensors 390 for detecting objects”);
a plurality of light sources connected to the industrial machine, each of the plurality of light sources configured to be controlled to be illuminated (column 6 lines 12-18: “a display (display constitutes “light sources controlled to be illuminated”) , and the detection module 400 can display indications of detected objects on the display. Alternatively or in addition, the detection module 400 can display warnings on the user interface 370 if the detection module 400 detects an object within a predetermined distance of the shovel 100 and/or if the detection module 400 detects a possible collision with a detected object”). 
a controller connected to each of the plurality of sensors and each of the plurality of light sources (column 5 lines 4-15: “Separating the controller 300 into the detection module 400 and the mitigation module 500 allows the functionality of each module to be used independently and in various configurations. For example, the detection module 400 can be used without the mitigation module 500 to detect objects, detect collisions, and/or provide warnings to an operator. In addition, the mitigation module 500 can be configured to receive data from multiple detection modules 400 (connected to each of the plurality of sensors) (e.g., each detection module 400 detects particular objects or a particular area around the shovel 100). Furthermore, by separating the controller 300 between the two modules, each module can be tested individually to ensure that the module is operating properly”; column 6 lines 9-13: “the detection module 400 is also in communication with the user interface 370. For example, the user interface 370 can include a display, and the detection module 400 can display indications of detected objects on the display”), the controller including a non-transitory computer readable medium and a processing unit, the controller including computer executable instructions stored in the computer readable medium for controlling operation of the industrial machine (Hargrave column 3, lines 19-23: “in at least one embodiment, the electronic based aspects of the invention may be implemented in software (e.g., stored on non-transitory computer-readable medium) executable by one or more processors”; column 5 lines 17-29: “The computer-readable media 404 and 504 store program instructions and data. The processors 402 and 502 included in each module 400 and 500 are configured to retrieve instructions from the media 404 and 504 and execute, among other things, the instructions to perform the control processes and methods described herein. The input/output interface 406 and 506 of each module 400 and 500 transmits data from the module to external systems, networks, and/or devices and receives data from external systems, networks, and/or devices. The input/output interfaces 406 and 506 can also store data received from external sources to the media 404 and 504 and/or provide the data to the processors 402 and 502, respectively”) to:
receive the output signals from the plurality of sensors (column 5. lines 9-13: “In addition, the mitigation module 500 can be configured to receive data from multiple detection modules 400 (e.g., each detection module 400 detects particular objects or a particular area around the shovel 100)”),
determine whether an object is in proximity to the industrial machine based on the output signals from the plurality of sensors (column 11, lines 42-45: “When the mitigation module 500 determines that a collision is possible, the mitigation module 500 can generate one or more alerts (e.g., audio, visual, or haptic) and issue the alerts to the shovel operator”), 
classify the object as a first type of object or a second type of object (column 6, lines 64-67: “In some embodiments, the local detection method also classifies detected objects, such as whether the detected object is part of the shovel 100 or not”),
generate a first set of control signals to activate a first subset of the plurality of light sources when the object is the first type of object (column 10, lines 59-67: “Furthermore, detected planes 830 representing boulders, walls, people, and other non-truck objects can be displayed in a color different than the color of the detected planes 830 representing a haul truck 175. Using different colors and other features of superimposed planes 830 can provide a shovel operator with a quick reference of the shovel's surroundings even if the operator is only viewing the displayed planes 830 or other images through his or her peripheral vision”), and
generate a second set of control signals to activate a second subset of the plurality of light sources when the object is the second type of object (column 10, lines 59-67: “Furthermore, detected planes 830 representing boulders, walls, people, and other non-truck objects can be displayed in a color different than the color of the detected planes 830 representing a haul truck 175. Using different colors and other features of superimposed planes 830 can provide a shovel operator with a quick reference of the shovel's surroundings even if the operator is only viewing the displayed planes 830 or other images through his or her peripheral vision”).
Hargrave does not teach the plurality of light sources mounted to an external surface of the housing.
Saiki teaches mounted to an external surface of the housing (Saiki paragraph [0011]: “FIG. 3 is a diagram showing a state in which the indicating device 110 (“the plurality of light sources”- Examiner’s note) of the communication device 100 of the vehicle for high lift work in FIG. 2 is installed on the workbench 13 (“an external surface of the housing”- Examiner’s note) of the vehicle for high lift work 10 in FIG. 1”; paragraph [0018]: “The advance indicator lamp 121 lights up when the advance instruction signal generated by the indicating device 110 is received. The reverse indicator light 124 lights up when the reverse direction signal generated by the indicator device 110 is received. The stop indicator lamp 123 lights up when a stop instruction signal generated by the instruction device 110 is received. The standby indicator lamp 122 is turned on when the main power supply P of the vehicle 10 is turned on and none of the forward instruction signal, the reverse instruction signal, the stop instruction signal, or the buzzer sound reproduction signal is received. Each indicator lamp is assigned a different color”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the industrial machine of Hargrave the plurality of light sources mounted to an external surface of the housing as taught by Saiki since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the industrial machine of Hargrave, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include the plurality of light sources mounted to an external surface of the housing as taught by Saiki with the predictable result “to mitigate a collision” as needed in Hargrave (Column 9 line 27).

Regarding claim 4, Hargrave and Saiki teach claimed invention as shown above for the claim 1, 
Hargrave further teaches the controller further comprising computer executable instructions stored in the computer readable medium for controlling operation of the industrial machine to: 
generate the first set of control signals to activate the first subset of the plurality of light sources at a first color corresponding to the first type of object (column 10, lines 59-62: “Furthermore, detected planes 830 representing boulders, walls, people, and other non-truck objects can be displayed in a color different than the color of the detected planes 830 representing a haul truck 175”); and 
generate the second set of control signals to activate the second subset of the plurality of light sources at a second color corresponding to the second type of object (column 10, lines 59-62: “Furthermore, detected planes 830 representing boulders, walls, people, and other non-truck objects can be displayed in a color different than the color of the detected planes 830 representing a haul truck 175”).

In regards of claim 9, Hargrave teaches a computer-implemented method of providing an indication of an object being detected by a proximity detection system (Hargrave column 3 lines 19-26: “at least one embodiment, the electronic based aspects of the invention may be implemented in software ( e.g., stored on non-transitory computer-readable medium) executable by one or more processors. As such, it should be noted that a plurality of hardware and software based devices, as well as a plurality of different structural components may be utilized to implement the invention”), the industrial machine (Hargrave column 1 lines 37-43: “embodiments of the invention provide systems and methods for detecting and mitigating shovel (industrial machine) collisions. To detect collisions, the systems and methods detect objects within an area around a shovel. After detecting objects, the systems and methods can optionally augment control of the shovel to mitigate the impact of possible collisions with the detected objects”; column 5 lines 17-22: “The computer-readable media 404 and 504 store program instructions and data. The processors 402 and 502 included in each module 400 and 500 are configured to retrieve instructions from the media 404 and 504 and execute, among other things, the instructions to perform the control processes and methods described herein”) including a housing (column 3 lines 41-44: “The base 110 (housing) is able to swing or swivel about a swing axis 125, for instance, to move from a digging location to a dumping location and back to a digging location”), a plurality of sensors (column 6 lines 25-26:  “a number of object detection sensors 390 for detecting objects”), a plurality of light sources (column 6 lines 12-18: “a display (display constitutes “light sources controlled to be illuminated”) , and the detection module 400 can display indications of detected objects on the display. Alternatively or in addition, the detection module 400 can display warnings on the user interface 370 if the detection module 400 detects an object within a predetermined distance of the shovel 100 and/or if the detection module 400 detects a possible collision with a detected object”).
a processing unit, and a non-transitory computer readable medium (column 3, lines 19-23: “in at least one embodiment, the electronic based aspects of the invention may be implemented in software (e.g., stored on non-transitory computer-readable medium) executable by one or more processors”), the method comprising: 
receiving output signals from the plurality of sensors (column 5, lines 9-13: “In addition, the mitigation module 500 can be configured to receive data from multiple detection modules 400 (e.g., each detection module 400 detects particular objects or a particular area around the shovel 100)”); 
determining whether the object is in proximity to the industrial machine based on the output signals from the plurality of sensors (column 11, lines 42-45: “When the mitigation module 500 determines that a collision is possible, the mitigation module 500 can generate one or more alerts (e.g., audio, visual, or haptic) and issue the alerts to the shovel operator”); 
classifying the object as a first type of object or a second type of object (column 6, lines 64-67: “In some embodiments, the local detection method also classifies detected objects, such as whether the detected object is part of the shovel 100 or not”); 
generating a first set of control signals to activate a first subset of the plurality of light sources when the object is the first type of object (column 10, lines 59-67: “Furthermore, detected planes 830 representing boulders, walls, people, and other non-truck objects can be displayed in a color different than the color of the detected planes 830 representing a haul truck 175. Using different colors and other features of superimposed planes 830 can provide a shovel operator with a quick reference of the shovel's surroundings even if the operator is only viewing the displayed planes 830 or other images through his or her peripheral vision”); and 
generating a second set of control signals to activate a second subset of the plurality of light sources when the object is the second type of object (column 10, lines 59-67: “Furthermore, detected planes 830 representing boulders, walls, people, and other non-truck objects can be displayed in a color different than the color of the detected planes 830 representing a haul truck 175. Using different colors and other features of superimposed planes 830 can provide a shovel operator with a quick reference of the shovel's surroundings even if the operator is only viewing the displayed planes 830 or other images through his or her peripheral vision”).
Hargrave does not teach the plurality of light sources mounted to an external surface of the housing.
Saiki teaches the plurality of light sources mounted to an external surface of the housing (Saiki paragraph [0011]: “FIG. 3 is a diagram showing a state in which the indicating device 110 (“the plurality of light sources”- Examiner’s note) of the communication device 100 of the vehicle for high lift work in FIG. 2 is installed on the workbench 13 (“an external surface of the housing”- Examiner’s note) of the vehicle for high lift work 10 in FIG. 1”; paragraph [0018]: “The advance indicator lamp 121 lights up when the advance instruction signal generated by the indicating device 110 is received. The reverse indicator light 124 lights up when the reverse direction signal generated by the indicator device 110 is received. The stop indicator lamp 123 lights up when a stop instruction signal generated by the instruction device 110 is received. The standby indicator lamp 122 is turned on when the main power supply P of the vehicle 10 is turned on and none of the forward instruction signal, the reverse instruction signal, the stop instruction signal, or the buzzer sound reproduction signal is received. Each indicator lamp is assigned a different color”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the method of Hargrave the plurality of light sources mounted to an external surface of the housing as taught by Saiki since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the method of Hargrave, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include the plurality of light sources mounted to an external surface of the housing as taught by Saiki with the predictable result “to mitigate a collision” as needed in Hargrave (Column 9 line 27).

In regards of claim 13 Hargrave and Saiki teach the claimed invention as shown above for the claim 9.
Hargrave further teaches generating the first set of control signals to activate the first subset of the plurality of light sources at a first color corresponding to the first type of object (column 10, lines 59-62: “Furthermore, detected planes 830 representing boulders, walls, people, and other non-truck objects can be displayed in a color different than the color of the detected planes 830 representing a haul truck 175”); and 
generating the second set of control signals to activate the second subset of the plurality of light sources at a second color corresponding to the second type of object (column 10, lines 59-62: “Furthermore, detected planes 830 representing boulders, walls, people, and other non-truck objects can be displayed in a color different than the color of the detected planes 830 representing a haul truck 175”).
Hargrave does not teach the plurality of light sources mounted to an external surface of the housing.
Saiki teaches the plurality of light sources mounted to an external surface of the housing (Saiki paragraph [0011]: “FIG. 3 is a diagram showing a state in which the indicating device 110 (“the plurality of light sources”- Examiner’s note) of the communication device 100 of the vehicle for high lift work in FIG. 2 is installed on the workbench 13 (“an external surface of the housing”- Examiner’s note) of the vehicle for high lift work 10 in FIG. 1”; paragraph [0018]: “The advance indicator lamp 121 lights up when the advance instruction signal generated by the indicating device 110 is received. The reverse indicator light 124 lights up when the reverse direction signal generated by the indicator device 110 is received. The stop indicator lamp 123 lights up when a stop instruction signal generated by the instruction device 110 is received. The standby indicator lamp 122 is turned on when the main power supply P of the vehicle 10 is turned on and none of the forward instruction signal, the reverse instruction signal, the stop instruction signal, or the buzzer sound reproduction signal is received. Each indicator lamp is assigned a different color”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the method of Hargrave and Saki the plurality of light sources mounted to an external surface of the housing as taught by Saiki since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the method of Hargrave and Saki, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include the plurality of light sources mounted to an external surface of the housing as taught by Saiki with the predictable result “to mitigate a collision” as needed in Hargrave (Column 9 line 27).

In regards of claim 15, Hargrave teaches a controller for providing an indication of an object being detected by a proximity detection system (column 1 lines 39-43: “the systems and methods detect objects within an area around a shovel. After detecting objects, the systems and methods can optionally augment control of the shovel to mitigate the impact of possible collisions with the detected objects”; column 3 lines 23-26 and 30-31: “it should be noted that a plurality of hardware and software based devices, as well as a plurality of different structural components may be utilized to implement the invention… For example, "controllers" described in the specification can include standard processing components”), the controller including a processing unit and a non-transitory computer readable medium, the controller comprising computer executable instructions stored in the computer readable medium for controlling operation of the industrial machine (Hargrave column 3, lines 19-23: “in at least one embodiment, the electronic based aspects of the invention may be implemented in software (e.g., stored on non-transitory computer-readable medium) executable by one or more processors”) to: 
receive output signals from the plurality of sensors (column 5, lines 9-13: “In addition, the mitigation module 500 can be configured to receive data from multiple detection modules 400 (e.g., each detection module 400 detects particular objects or a particular area around the shovel 100)”); 
determine whether the object is in proximity to the industrial machine based on the output signals from the plurality of sensors (column 11, lines 42-45: “When the mitigation module 500 determines that a collision is possible, the mitigation module 500 can generate one or more alerts (e.g., audio, visual, or haptic) and issue the alerts to the shovel operator”); 
classify the object as a first type of object or a second type of object (column 6, lines 64-67: “In some embodiments, the local detection method also classifies detected objects, such as whether the detected object is part of the shovel 100 or not”); 
generate a first set of control signals to activate a first subset of the plurality of light sources when the object is the first type of object (column 10, lines 59-67: “Furthermore, detected planes 830 representing boulders, walls, people, and other non-truck objects can be displayed in a color different than the color of the detected planes 830 representing a haul truck 175. Using different colors and other features of superimposed planes 830 can provide a shovel operator with a quick reference of the shovel's surroundings even if the operator is only viewing the displayed planes 830 or other images through his or her peripheral vision”); and 
generate a second set of control signals to activate a second subset of the plurality of light sources when the object is the second type of object (column 10, lines 59-67: “Furthermore, detected planes 830 representing boulders, walls, people, and other non-truck objects can be displayed in a color different than the color of the detected planes 830 representing a haul truck 175. Using different colors and other features of superimposed planes 830 can provide a shovel operator with a quick reference of the shovel's surroundings even if the operator is only viewing the displayed planes 830 or other images through his or her peripheral vision”).
Hargrave does not teach the plurality of light sources mounted to an external surface of the housing.
Saiki teaches the plurality of light sources mounted to an external surface of the housing (Saiki paragraph [0011]: “FIG. 3 is a diagram showing a state in which the indicating device 110 (“the plurality of light sources”- Examiner’s note) of the communication device 100 of the vehicle for high lift work in FIG. 2 is installed on the workbench 13 (“an external surface of the housing”- Examiner’s note) of the vehicle for high lift work 10 in FIG. 1”; paragraph [0018]: “The advance indicator lamp 121 lights up when the advance instruction signal generated by the indicating device 110 is received. The reverse indicator light 124 lights up when the reverse direction signal generated by the indicator device 110 is received. The stop indicator lamp 123 lights up when a stop instruction signal generated by the instruction device 110 is received. The standby indicator lamp 122 is turned on when the main power supply P of the vehicle 10 is turned on and none of the forward instruction signal, the reverse instruction signal, the stop instruction signal, or the buzzer sound reproduction signal is received. Each indicator lamp is assigned a different color”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the controller of Hargrave the plurality of light sources mounted to an external surface of the housing as taught by Saiki since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the controller of Hargrave, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include the plurality of light sources mounted to an external surface of the housing as taught by Saiki with the predictable result “to mitigate a collision” as needed in Hargrave (Column 9 line 27).

In regards of claim 19 Hargrave and Saiki teach the claimed invention as shown above for the claim 15.
Hargrave further teaches the controller further comprising computer executable instructions stored in the computer readable medium for controlling operation (Hargrave column 3 lines 20-23: “the electronic based aspects of the invention may be implemented in software (e.g., stored on non-transitory computer- readable medium) executable by one or more processors”) of the industrial machine to: 
generate the first set of control signals to activate the first subset of the plurality of light sources at a first color corresponding to the first type of object (column 10, lines 59-62: “Furthermore, detected planes 830 representing boulders, walls, people, and other non-truck objects can be displayed in a color different than the color of the detected planes 830 representing a haul truck 175”); and 
generating the second set of control signals to activate the second subset of the plurality of light sources at a second color corresponding to the second type of object (column 10, lines 59-62: “Furthermore, detected planes 830 representing boulders, walls, people, and other non-truck objects can be displayed in a color different than the color of the detected planes 830 representing a haul truck 175”).
Hargrave does not teach the plurality of light sources mounted to an external surface of the housing.
Saiki teaches the plurality of light sources mounted to an external surface of the housing (Saiki paragraph [0011]: “FIG. 3 is a diagram showing a state in which the indicating device 110 (“the plurality of light sources”- Examiner’s note) of the communication device 100 of the vehicle for high lift work in FIG. 2 is installed on the workbench 13 (“an external surface of the housing”- Examiner’s note) of the vehicle for high lift work 10 in FIG. 1”; paragraph [0018]: “The advance indicator lamp 121 lights up when the advance instruction signal generated by the indicating device 110 is received. The reverse indicator light 124 lights up when the reverse direction signal generated by the indicator device 110 is received. The stop indicator lamp 123 lights up when a stop instruction signal generated by the instruction device 110 is received. The standby indicator lamp 122 is turned on when the main power supply P of the vehicle 10 is turned on and none of the forward instruction signal, the reverse instruction signal, the stop instruction signal, or the buzzer sound reproduction signal is received. Each indicator lamp is assigned a different color”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the controller of Hargrave and Saki the plurality of light sources mounted to an external surface of the housing as taught by Saiki since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the controller of Hargrave and Saki, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include the plurality of light sources mounted to an external surface of the housing as taught by Saiki with the predictable result “to mitigate a collision” as needed in Hargrave (Column 9 line 27).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hargrave in view of Saiki and further in view of Eiden.
Regarding claim 2, Hargrave and Saiki teach claimed invention as shown above for the claim 1, Hargrave further teaches at least one of the plurality of sensors and at least one of the plurality of light sources are included in a module that is connected to the industrial machine (claim 16: “at least one sensor installed on the industrial machine”; column 9 lines 62-65: “In some embodiments, the detection module 400 also provides data regarding the detected objects to the user interface 370 (or a separate display (light source) local to (is connected to the industrial machine) or remote from the shovel 100)”).
Neither Hargrave nor Saiki teach at least one of the plurality of light sources is a programmable strobe light.
Eiden teaches at least one of the plurality of light sources is a programmable strobe light (Eiden column 4 lines 56-63: “a photocell; an embedded processor; and a fire alarm strobe system; wherein said photocell detects incoming light flashes from at least one strobe device of said fire alarm strobe system; wherein said photocell transfers flash rate and timing data regarding said incoming light flashes to said embedded processor; and wherein said embed­ded processor analyzes said flash rate and timing data to produce a measurement and pass/fail determination”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the industrial machine taught in combination by Hargrave and Saiki the at least one of the plurality of light sources being a programmable strobe light as taught by Eiden since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the industrial machine taught in combination by Hargrave and Saiki, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include the at least one of the plurality of light sources being a programmable strobe light as taught by Eiden  with the predictable result of “alerting the operator of the objects and/or the possible collisions” as needed in Hargrave (column 13 lines 32-33).

Claims 3, 5, 7, 10-11, 14, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hargrave in view of Saiki and further in view of Bilandi.
Regarding claim 3, Hargrave and Saiki teach claimed invention as shown above for the claim 1.
Hargrave further teaches the controller further comprising computer executable instructions stored in the computer readable medium for controlling operation of the industrial machine (Hargrave column 2 lines 35-36: “FIG. 2 illustrates a controller for the industrial machine of FIG.1”; column 4 lines 27-37: “The controller includes combinations of hardware and software that are operable to, among other things, monitor operation of the shovel 100 and augment control of the shovel 100, if applicable. A controller 300 according to one embodiment of the invention is illustrated in FIG. 2. As illustrated in FIG. 2, the controller 300 includes a detection module 400 and a mitigation module 500. The detection module 400 includes, among other things, a processing unit 402 (e.g., a microprocessor, a microcontroller, or another suitable programmable device), non-transitory computer-readable media 404, and an input/output interface 406”).
Neither Hargrave nor Saiki teach determine a value for the proximity of the object to the industrial machine; and 
generate the first set of control signals to activate the first subset of the plurality of light sources at a frequency that is dependent upon the value for the proximity of the object to the industrial machine.
Bilandi teaches the controller to: determine a value for the proximity of the object to the industrial machine (Bilandi paragraph [0108]: “Block 816 then directs the microprocessor 402 to block 818, which directs the microprocessor 402 to store the sensor identifier and associated detection zone identifier in the sensor value store 464 of the variable memory 406 as a current detection value Dcur for the object”; paragraph [0119]: “For example, detected object sensor values may be logged along with camera images that are associated with activated sensors to provide a record of movements of the object through the operating ambit”); and 
generate the first set of control signals to activate the first subset of the plurality of light sources at a frequency that is dependent upon the value for the proximity of the object to the industrial machine (paragraph [0115]: “In the image 902 the presence of an object is indicated by displaying an alert zone within which the object is located in a color (In this case brown) to provide the operator with information on the object location. As the object moves closer the alert zone color may be shown as yellow or red to indicate escalating danger”; paragraph [0117]: “For example, block 524 may cause one of the warning lights 142-146 or audible warning generators 148, 150 that is in the general vicinity of a particular one of the sensors 120-132 to be activated to provide an initial warning to an operator of the object. If the object continues to move toward the shovel 100 and enters the collision zone, block 512 may further cause the applicable warning light to flash, while also causing an external horn (not shown) to be sounded”).
It would have been obvious to one of ordinary skill in the art to include in the industrial machine taught by Hargrave and Saiki the controller to: determine a value for the proximity of the object to the industrial machine; and 
generate the first set of control signals to activate the first subset of the plurality of light sources at a frequency that is dependent upon the value for the proximity of the object to the industrial machine as taught by Bilandi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the industrial machine taught by Hargrave and Saiki, it is within the capabilities of one of ordinary skill in the art to include the controller to: determine a value for the proximity of the object to the industrial machine; and 
generate the first set of control signals to activate the first subset of the plurality of light sources at a frequency that is dependent upon the value for the proximity of the object to the industrial machine as taught by Bilandi with the predictable result of providing “the information to automatically mitigate the collisions” as needed in Hargrave (column 5 lines 2-3).

Regarding claim 5, Hargrave and Saiki teach claimed invention as shown above for the claim 1. 
Neither Hargrave nor Saiki teach at least one of the plurality of sensors is configured to use RADAR to sense the object.
 Bilandi teaches at least one of the plurality of sensors is configured to use RADAR to sense the object (Bilandi paragraph [0078]: “In one embodiment the sensors 120-132 are Xtreme Pre View™ radar sensors provided by Preco Electronics of Boise, Id., USA. The Xtreme Pre View sensor utilizes pulse radar technology to detect moving and stationary objects”).
Since use RADAR to sense the object is a key factor in the success of the industrial machine. As discussed by Hargrave, “the position of detected objects can be updated on the user interface as updated data is received from the detection module”. This practice is well known in the radar art and would follow in “pulse radar technology to detect moving and stationary objects” as taught by Bilandi.
Therefore, it would have been obvious to try, by one of ordinary skill in the art before effective filing date of the invention, to perform use RADAR to sense the objects and to incorporate it into the industrial machine of Hargrave and Saiki since there are a finite number of identified, predictable potential solutions (i.e., Radar sensor, Lidar sensor, IR sensor, acoustic sensor, etc.) to the recognized need of proximity detection and one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success of detecting moving and stationary objects around the industrial machine.

Regarding claim 7, Hargrave and Saiki teach claimed invention as shown above for the claim 1. 
Neither Hargrave nor Saiki teach the first subset of the plurality of light sources are located on a lower portion of the industrial machine; and 
the second subset of the plurality of light sources are located on an upper portion of the industrial machine.
Bilandi teaches the first subset of the plurality of light sources are located on a lower portion of the industrial machine (Bilandi paragraph [0076]: “The machinery housing 102 encloses various motors and other equipment (not shown) for operating the shovel 100 and also includes a cabin structure 114 that is equipped with various operating controls for use by an operator of the shovel”; paragraph [0079]: “The warning lights 142-146 and audible warning generators may be disposed in convenient locations on the housing 102, not necessarily proximate to the sensors (for example, left, rear and right sides of the housing)”); and 
the second subset of the plurality of light sources are located on an upper portion of the industrial machine (paragraph [0076]: “The machinery housing 102 encloses various motors and other equipment (not shown) for operating the shovel 100 and also includes a cabin structure 114 that is equipped with various operating controls for use by an operator of the shovel”; paragraph [0079]: “The warning lights 142-146 and audible warning generators may be disposed in convenient locations on the housing 102, not necessarily proximate to the sensors (for example, left, rear and right sides of the housing)”).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the alerts of “the mitigation module 500” of Hargrave for the “plurality of light sources” located on a lower and upper portions of the industrial machine of Bilandi.
Thus, the simple substitution of one known element for another producing a predictable result of “issuing the alerts to the shovel operator”, as needed in Hargrave, renders the claim obvious.

In regards of claim 10 Hargrave and Saiki teach the claimed invention as shown above for the claim 9.
Neither Hargrave nor Saiki teach determining a value for the proximity of the object to the industrial machine.
Bilandi teaches determining a value for the proximity of the object to the industrial machine (Bilandi paragraph [0108]: “Block 816 then directs the microprocessor 402 to block 818, which directs the microprocessor 402 to store the sensor identifier and associated detection zone identifier in the sensor value store 464 of the variable memory 406 as a current detection value Dcur for the object”; paragraph [0119]: “For example, detected object sensor values may be logged along with camera images that are associated with activated sensors to provide a record of movements of the object through the operating ambit”). 
It would have been obvious to one of ordinary skill in the art to include in the computer implemented method taught by Hargrave and Saiki determining a value for the proximity of the object to the industrial machine as taught by Bilandi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the computer implemented method taught by Hargrave and Saiki, it is within the capabilities of one of ordinary skill in the art to include determining a value for the proximity of the object to the industrial machine as taught by Bilandi with the predictable result of providing “the information to automatically mitigate the collisions” as needed in Hargrave (column 5 lines 2-3).


In regards of claim 11 Hargrave, Saiki and Bilandi teach the claimed invention as shown above for the claim 10. 
Neither Hargrave nor Saiki teach generating the first set of control signals to activate the first subset of the plurality of light sources at a frequency that is dependent upon the value for the proximity of the object to the industrial machine.
Bilandi teaches generating the first set of control signals to activate the first subset of the plurality of light sources at a frequency that is dependent upon the value for the proximity of the object to the industrial machine (paragraph [0115]: “In the image 902 the presence of an object is indicated by displaying an alert zone within which the object is located in a color (In this case brown) to provide the operator with information on the object location. As the object moves closer the alert zone color may be shown as yellow or red to indicate escalating danger”; paragraph [0117]: “For example, block 524 may cause one of the warning lights 142-146 or audible warning generators 148, 150 that is in the general vicinity of a particular one of the sensors 120-132 to be activated to provide an initial warning to an operator of the object. If the object continues to move toward the shovel 100 and enters the collision zone, block 512 may further cause the applicable warning light to flash, while also causing an external horn (not shown) to be sounded”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate the first set of control signals to activate the first subset of the plurality of light sources at a frequency that is dependent upon the value for the proximity of the object to the industrial machine as in the improvement discussed in Bilandi in the system executing the computer implemented method of Hargrave and Saiki. As in the computer implemented method of Hargrave and Saiki, it is within the capabilities of one of ordinary skill in the art to generate the first set of control signals to activate the first subset of the plurality of light sources at a frequency that is dependent upon the value for the proximity of the object to the industrial machine with the predicted result of improving “issuing the alerts to the shovel operator” as needed in Hargrave.

In regards of claim 14 Hargrave and Saiki teach the claimed invention as shown above for the claim 9.
Neither Hargrave nor Saiki teach at least one of the plurality of sensors is configured to use RADAR to sense the object.
Bilandi teaches at least one of the plurality of sensors is configured to use RADAR to sense the object (Bilandi paragraph [0078]: “In one embodiment the sensors 120-132 are Xtreme Pre View™ radar sensors provided by Preco Electronics of Boise, Id., USA. The Xtreme Pre View sensor utilizes pulse radar technology to detect moving and stationary objects”).
Since use RADAR to sense the object is a key factor in the success of the method to operate industrial machine. As discussed by Hargrave, “the position of detected objects can be updated on the user interface as updated data is received from the detection module”. This practice is well known in the radar art and would follow in “pulse radar technology to detect moving and stationary objects” as taught by Bilandi.
Therefore, it would have been obvious to try, by one of ordinary skill in the art before effective filing date of the invention, to perform use RADAR to sense the objects and to incorporate it into the method to operate the industrial machine of Hargrave and Saiki since there are a finite number of identified, predictable potential solutions (i.e., Radar sensor, Lidar sensor, IR sensor, acoustic sensor, etc.) to the recognized need of proximity detection and one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success of detecting moving and stationary objects around the industrial machine.

In regards of claim 16 Hargrave and Saiki teach the claimed invention as shown above for the claim 15. 
Neither Hargrave nor Saiki teach the controller further comprising computer executable instructions stored in the computer readable medium for controlling operation of the industrial machine to: determine a value for the proximity of the object to the industrial machine.
Bilandi teaches the controller further comprising computer executable instructions stored in the computer readable medium for controlling operation of the industrial machine to: determine a value for the proximity of the object to the industrial machine (Bilandi paragraph [0108]: “Block 816 then directs the microprocessor 402 to block 818, which directs the microprocessor 402 to store the sensor identifier and associated detection zone identifier in the sensor value store 464 of the variable memory 406 as a current detection value Dcur for the object”; paragraph [0119]: “For example, detected object sensor values may be logged along with camera images that are associated with activated sensors to provide a record of movements of the object through the operating ambit”).
It would have been obvious to one of ordinary skill in the art to include in the controller taught by Hargrave and Saiki determining a value for the proximity of the object to the industrial machine as taught by Bilandi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the controller taught by Hargrave and Saiki, it is within the capabilities of one of ordinary skill in the art to include determining a value for the proximity of the object to the industrial machine as taught by Bilandi with the predictable result of providing “the information to automatically mitigate the collisions” as needed in Hargrave (column 5 lines 2-3).

In regards of claim 17 Hargrave, Saiki and Bilandi teach the claimed invention as shown above for the claim 16. 
Neither Hargrave nor Saiki teach the controller further comprising computer executable instructions stored in the computer readable medium for controlling operation of the industrial machine to: generate the first set of control signals to activate the first subset of the plurality of light sources at a frequency that is dependent upon the value for the proximity of the object to the industrial machine
Bilandi teaches the controller further comprising computer executable instructions stored in the computer readable medium for controlling operation of the industrial machine to: generate the first set of control signals to activate the first subset of the plurality of light sources at a frequency that is dependent upon the value for the proximity of the object to the industrial machine (paragraph [0115]: “In the image 902 the presence of an object is indicated by displaying an alert zone within which the object is located in a color (In this case brown) to provide the operator with information on the object location. As the object moves closer the alert zone color may be shown as yellow or red to indicate escalating danger”; paragraph [0117]: “For example, block 524 may cause one of the warning lights 142-146 or audible warning generators 148, 150 that is in the general vicinity of a particular one of the sensors 120-132 to be activated to provide an initial warning to an operator of the object. If the object continues to move toward the shovel 100 and enters the collision zone, block 512 may further cause the applicable warning light to flash, while also causing an external horn (not shown) to be sounded”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate the first set of control signals to activate the first subset of the plurality of light sources at a frequency that is dependent upon the value for the proximity of the object to the industrial machine as in the improvement discussed in Bilandi in the system executing the computer implemented method of Hargrave. As in the controller of Hargrave and Saiki, it is within the capabilities of one of ordinary skill in the art to generate the first set of control signals to activate the first subset of the plurality of light sources at a frequency that is dependent upon the value for the proximity of the object to the industrial machine with the predicted result of improving “issuing the alerts to the shovel operator” as needed in Hargrave.

In regards of claim 20 Hargrave and Saiki teach the claimed invention as shown above for the claim 15. 
Neither Hargrave nor Saiki teach at least one of the plurality of sensors is configured to use RADAR to sense the object.
Bilandi teaches at least one of the plurality of sensors is configured to use RADAR to sense the object (Bilandi paragraph [0078]: “In one embodiment the sensors 120-132 are Xtreme Pre View™ radar sensors provided by Preco Electronics of Boise, Id., USA. The Xtreme Pre View sensor utilizes pulse radar technology to detect moving and stationary objects”).
Since use RADAR to sense the object is a key factor in the success of the controller. As discussed by Hargrave, “the position of detected objects can be updated on the user interface as updated data is received from the detection module”. This practice is well known in the radar art and would follow in “pulse radar technology to detect moving and stationary objects” as taught by Bilandi.
Therefore, it would have been obvious to try, by one of ordinary skill in the art before effective filing date of the invention, to perform use RADAR to sense the objects and to incorporate it into the controller of Hargrave since there are a finite number of identified, predictable potential solutions (i.e., Radar sensor, Lidar sensor, IR sensor, acoustic sensor, etc.) to the recognized need of proximity detection and one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success of detecting moving and stationary objects around the industrial machine.

Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hargrave in view of Saiki further in view of Bilandi and further in view of Lamkin et al. (U.S. Patent Application Publication 2014/0062756A1) hereinafter “Lamkin”.
In regards of claim 6, Hargrave and Saiki teaches the claimed invention as shown above for the claim 1. 
Neither Hargrave nor Saiki teach the controller further comprising computer executable instructions stored in the computer readable medium for controlling operation of the industrial machine to: 
determine a value for the proximity of the object to the industrial machine; and 
generate the first set of control signals to activate the first subset of the plurality of light sources at an intensity that is dependent upon the value for the proximity of the object to the industrial machine.
Bilandi teaches the controller further comprising computer executable instructions stored in the computer readable medium for controlling operation of the industrial machine to: 
determine a value for the proximity of the object to the industrial machine (Bilandi paragraph [0108]: “Block 816 then directs the microprocessor 402 to block 818, which directs the microprocessor 402 to store the sensor identifier and associated detection zone identifier in the sensor value store 464 of the variable memory 406 as a current detection value Dcur for the object”; paragraph [0119]: “For example, detected object sensor values may be logged along with camera images that are associated with activated sensors to provide a record of movements of the object through the operating ambit”). 
Neither Hargrave nor Saiki and nor Bilandi teach generate the first set of control signals to activate the first subset of the plurality of light sources at an intensity that is dependent upon the value for the proximity of the object to the industrial machine. 
Lamkin teaches generate the first set of control signals to activate the first subset of the plurality of light sources at an intensity that is dependent upon the value for the proximity of the object to the industrial machine (Lamkin paragraph [0018]: “Additionally, or alternatively, light intensity of the of presented ground object icons associated with indicated ground obstacles shown on the generated plan view may be brightened from a first level to a second level of increased brightness. The light intensity of the ground object icons associated with indicated ground obstacles shown on the generated plan view may be brightened from the first level to a third level of increased brightness to indicate that the detected ground obstacle poses an imminent hazard (alarm) to the aircraft 102”). 
It would have been obvious to one of ordinary skill in the art to include in the industrial machine taught in combination by Hargrave, Saiki and Bilandi the controller to generate the first set of control signals to activate the first subset of the plurality of light sources at an intensity that is dependent upon the value for the proximity of the object to the industrial machine as taught by Lamkin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the industrial machine taught in combination by Hargrave, Saiki and Bilandi, it is within the capabilities of one of ordinary skill in the art to include the controller to generate the first set of control signals to activate the first subset of the plurality of light sources at an intensity that is dependent upon the value for the proximity of the object to the industrial machine as taught by Lamkin with the predictable result of providing directional information related to specific areas in which it detects an object or person, which enables multiple objects or people in different areas around the industrial machine to observe their specific status in relation to the system and implementing of various “operator warning schemes” as needed in Bilandi paragraph [0116].

In regards of claim 12 Hargrave, Saiki and Bilandi teach the claimed invention as shown above for the claim 10.
Neither Hargrave nor Saiki and nor Bilandi teach generating the first set of control signals to activate the first subset of the plurality of light sources at an intensity that is dependent upon the value for the proximity of the object to the industrial machine.
Lamkin teaches generating the first set of control signals to activate the first subset of the plurality of light sources at an intensity that is dependent upon the value for the proximity of the object to the industrial machine (Lamkin paragraph [0018]: “Additionally, or alternatively, light intensity of the of presented ground object icons associated with indicated ground obstacles shown on the generated plan view may be brightened from a first level to a second level of increased brightness. The light intensity of the ground object icons associated with indicated ground obstacles shown on the generated plan view may be brightened from the first level to a third level of increased brightness to indicate that the detected ground obstacle poses an imminent hazard (alarm) to the aircraft 102”).	
It would have been obvious to one of ordinary skill in the art to include in the computer implemented method taught in combination by Hargrave, Saiki and Bilandi generating the first set of control signals to activate the first subset of the plurality of light sources at an intensity that is dependent upon the value for the proximity of the object to the industrial machine as taught by Lamkin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the computer implemented method taught in combination by Hargrave, Saiki and Bilandi, it is within the capabilities of one of ordinary skill in the art to include generating the first set of control signals to activate the first subset of the plurality of light sources at an intensity that is dependent upon the value for the proximity of the object to the industrial machine, as taught by Lamkin with the predictable result of enabling multiple objects or people in different areas around the industrial machine to observe their specific status in relation to the system and implementing of various “operator warning schemes” as needed in Bilandi paragraph [0116]. 

In regards of claim 18 Hargrave, Saiki and Bilandi teach the claimed invention as shown above for the claim 16.
Neither Hargrave nor Saiki and nor Bilandi teach generate the first set of control signals to activate the first subset of the plurality of light sources at an intensity that is dependent upon the value for the proximity of the object to the industrial machine.
Lamkin teaches generate the first set of control signals to activate the first subset of the plurality of light sources at an intensity that is dependent upon the value for the proximity of the object to the industrial machine (Lamkin paragraph [0018]: “Additionally, or alternatively, light intensity of the of presented ground object icons associated with indicated ground obstacles shown on the generated plan view may be brightened from a first level to a second level of increased brightness. The light intensity of the ground object icons associated with indicated ground obstacles shown on the generated plan view may be brightened from the first level to a third level of increased brightness to indicate that the detected ground obstacle poses an imminent hazard (alarm) to the aircraft 102”).
It would have been obvious to one of ordinary skill in the art to include in the controller taught in combination by Hargrave, Saiki and Bilandi generating the first set of control signals to activate the first subset of the plurality of light sources at an intensity that is dependent upon the value for the proximity of the object to the industrial machine as taught by Lamkin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the controller taught in combination by Hargrave, Saiki and Bilandi, it is within the capabilities of one of ordinary skill in the art to include generating the first set of control signals to activate the first subset of the plurality of light sources at an intensity that is dependent upon the value for the proximity of the object to the industrial machine, as taught by Lamkin with the predictable result of enabling multiple objects or people in different areas around the industrial machine to observe their specific status in relation to the system and implementing of various “operator warning schemes” as needed in Bilandi paragraph [0116]. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hargrave  in view of Saiki and further in view of Lamkin.	
Regarding claim 8, Hargrave and Saiki teaches claimed invention as shown above for the claim 1.
Neither Hargrave nor Saiki teach at least one of the plurality of light sources includes an array of indicators in an arrangement selected from the group consisting of a single row, a double row, an offset double row, a diamond, a honeycomb, a cross, and a square. 
Lamkin teaches at least one of the plurality of light sources includes an array of indicators in an arrangement selected from the group consisting of a single row, a double row, an offset double row, a diamond, a honeycomb, a cross, and a square (Lamkin paragraph [0099]: “In some embodiments, particular ground object icons associated with detected ground objects may use different shapes and/or outlines to indicate other characteristics of the detected ground object”). 
It would have been obvious to one of ordinary skill in the art to include in in the industrial machine taught in combination by Hargrave and Saiki the at least one of the plurality of light sources including an array of indicators in an arrangement selected from the group consisting of a single row, a double row, an offset double row, a diamond, a honeycomb, a cross, and a square as taught by Lamkin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the industrial machine taught in combination by Hargrave and Saiki, it is within the capabilities of one of ordinary skill in the art to include at least one of the plurality of light sources includes an array of indicators in an arrangement selected from the group consisting of a single row, a double row, an offset double row, a diamond, a honeycomb, a cross, and a square, as taught by Lamkin with the predictable result of ability to relay more varied information relating to an object or person detected by the system. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bear et al. (U.S. Patent Application Publication 2004/0222977A1) teaches notification lights, locations and rules for a computer system; 
Petrany et al. (U.S. Patent 10544567B2) teaches a method and system for monitoring a rotatable implement of a machine;
Kiyota et al. (U.S. Patent 10323386B2) teaches a  surroundings monitoring system for work machine;
Esche et al. (European Patent Document Publication EP2746105A1) teaches a working machine, in particular with at least one movably arranged working equipment and with one or more lighting means for illuminating the working area of the working equipment, the working machine having at least one control unit and at least one detection unit for detecting the position of at least one part of at least two parts that can be moved relative to one another of the working machine;
Norman et al. (WIPO PCT Publication WO2019/210931A1) teaches a system for selectively displaying image data in working machine, has control unit that issues signal to display image data of risk zone captured by image capturing arrangement on display when position of movable unit is within risk zone.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER LVOVICH. SYRKIN/
Examiner
Art Unit 3648



/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648